***********
Based upon a review of the record, the Full Commission agrees with Commissioner Ballance that the plaintiff in his affidavit failed to show that the Industrial Commission has subject matter jurisdiction over his claims pursuant to N.C. Gen. Stat. § 143-291(a). N.C. Gen. Stat. § 143-291(a) gives the Industrial Commission jurisdiction over individual claims that arise as a result of the negligence of any officer, employee, involuntary servant or agent of the State while acting within the scope of his office, employment, service, agency, or authority, under circumstances where the State of North Carolina, if a private person, would be liable. Plaintiff's claim alleges negligence on the part of a non-profit organization and its employees, not a State agency. Although the State of North Carolina contracts with North Carolina Prisoner Legal Services, Inc., the organization is not a State agency. Therefore, the Industrial Commission lacks subject matter jurisdiction over plaintiff's claim and plaintiff's claim is not properly before the Industrial Commission. N.C. Gen. Stat. § 143-291(a).
Accordingly, the undersigned affirm the April 26, 2004 Order and plaintiff's claim is HEREBY DISMISSED.
This the 12th day of May, 2005.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_____________ PAMELA T. YOUNG COMMISSIONER